*726The Supreme Court properly awarded the plaintiff an annulment on the ground of fraud, as its determination was warranted by the evidence adduced at trial (see Domestic Relations Law § 140 [e]; Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Kober v Kober, 16 NY2d 191 [1965]). The plaintiff demonstrated that her consent to the marriage was procured by material fraud that was of such a nature as to deceive an ordinarily prudent person (see Murray v Murray, 271 AD2d 587 [2000]; Sabbagh v Copti, 251 AD2d 149 [1998]). Furthermore, there was sufficient evidence at trial to prove that the plaintiff did not continue the marital relationship after discovery of the fraud (see Domestic Relations Law § 140 [e]; see generally Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]).
The parties’ remaining contentions either are without merit or need not be reached in light of our determination. Skelos, J.R, Hall, Austin and Miller, JJ., concur.